FILED
                             NOT FOR PUBLICATION                            MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DARRYL LLOYD WHITE,                               No. 09-17657

               Plaintiff - Appellant,             D.C. No. 2:07-cv-00953-LRH-RJJ

  v.
                                                  MEMORANDUM *
JIM GIBBONS, Prison Commissioner; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Darryl Lloyd White, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir. 2001), and we affirm.

       The district court properly dismissed White’s claim concerning rocks in the

prison yard because White failed to allege personal involvement by any served

defendant in maintaining the allegedly dangerous policy. See Jones v. Williams,

297 F.3d 930, 934 (9th Cir. 2002) (“In order for a person acting under color of

state law to be liable under section 1983 there must be a showing of personal

participation in the alleged rights deprivation . . . .”).

       The district court properly dismissed White’s second-hand smoke claim

because White failed to allege that any defendant had knowledge of clandestine

smoking and recklessly disregarded a risk presented by such exposure. See

Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be found

liable under the Eighth Amendment for denying an inmate humane conditions of

confinement unless the official knows of and disregards an excessive risk to inmate

health or safety[.]”); see also Jones, 297 F.3d at 934.

       The district court properly dismissed White’s claim regarding inadequate

clothing because White failed to allege any serious harm based on the clothing

provided. See Farmer, 511 U.S. at 837.




                                             2                                  09-17657
      The district court properly dismissed White’s due process claim because

White failed to allege that his property was confiscated in violation of law.

See Nev. Rev. Stat. § 209.246 (allowing prison authorities to deduct certain monies

from prisoner accounts); Nev. Rev. Stat. § 209.2475 (limiting prison authorities’

ability to withdraw monies when the account balance is below a certain minimum);

cf. Vance v. Barrett, 345 F.3d 1083, 1091 (9th Cir. 2003) (“[T]he Due Process

Clause protects inmates from unauthorized deductions.” (emphasis added)).

      The district court properly dismissed White’s claims concerning price-fixing

with the telephone company and racial discrimination because White failed to

allege involvement by any served defendant. See Jones, 297 F.3d at 934.

      We decline to address the named defendants whom the district court

dismissed from the action for failure to serve process. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not raised in the opening brief are

generally waived).

      White’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          3                                     09-17657